Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 1 of 24

Exhibit |
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 2 of 24

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE
200 VESEY STREET, SUITE 400
New York, NY 10281-1022

 

DIVISION OF ENFORCEMENT Bennett Ellenbogen
Senior Counsel
(212) 336-0062
ellenbogenB@sec.gov

May 8, 2018
BY UPS & ELECTRONIC MAIL

Mr. James O’Brien

c/o John Hanamirian, Esq.
Hanamirian Law Firm

40 Main Street
Moorestown, NJ 08057

Re: American River Bankshares (NY-09615)
Dear Mr. O’Brien:

The staff of the Securities and Exchange Commission is conducting an investigation in the
matter identified above. The enclosed subpoena has been issued to Mr. James O’Brien as part of
this investigation. The subpoena requires you to give us documents and provide sworn testimony.
The staff further requests that you voluntarily complete the attached background questionnaire in
advance of your testimony.

Please read the subpoena and this letter carefully. This letter answers some questions you
may have about the subpoena. You should also read the enclosed SEC Form 1662. You must
comply with the subpoena. You may be subject to a fine and/or imprisonment if you do not.

Producing Documents
What materials do I have to produce?

The subpoena requires you to give us the documents described in the attachment to the
subpoena. You must provide these documents by May 22, 2018. The attachment to the subpoena
defines some terms (such as “document”) before listing what you must provide.

Please note that if copies of a document differ in any way, they are considered separate
documents and you must send each one. For example, if you have two copies of the same letter, but
only one of them has handwritten notes on it, you must send both the clean copy and the one with
notes.

If you prefer, you may send us photocopies of the originals. The Commission cannot
reimburse you for the copying costs. The copies must be identical to the originals, including even
faint marks or print. If you choose to send copies, you must keep the originals in a safe place. The
staff will accept the copies for now, but may require you to produce the originals later.
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 3 of 24

Subpoena issued to
Mr. James O’Brien
May 8, 2018

Page 2

If you do send us photocopies, please put an identifying notation on each page of each
document to indicate that it was produced by you, and number the pages of all the documents
submitted. (For example, if Jane Doe sends documents to the staff, she may number the pages JD-
1, JD-2, JD-3, etc., in a blank corner of the documents.) Please make sure the notation and number
do not conceal any writing or marking on the document. If you send us originals, please do not add
any identifying notations.

Copies of documents and information provided in electronic formats must comply with the
technical requirements set out in the attached copy of the SEC’s Data Delivery Standards. You
should contact me prior to production in an electronic format other than those identified in the Data
Delivery Standards.

Do I need to send anything else?

You should enclose a list briefly describing each item you send. The list should state which
paragraph(s) in the subpoena attachment each item responds to. A copy of the subpoena should be
included with the documents that are produced.

Passwords for documents, files, compressed archives, and encrypted media should be provided
separately either via email addressed to ENF-CPU@sec.gov, or in a separate cover letter mailed
separately from the data.

Please include a cover letter stating whether you believe you have met your obligations
under the subpoena by searching carefully and thoroughly for everything called for by the
subpoena, and sending it all to us.

What if I do not send everything described in the attachment to the subpoena?

The subpoena requires you to send all the materials described in it. If, for any reason --
including a claim of attorney-client privilege -- you do not produce something called for by the
subpoena, you should submit a list of what you are not producing. The list should describe each
item separately, noting:

e its author(s);

e its date;

e its subject matter;

e the name of the person who has the item now, or the last person known to have it;

e- the names of everyone who ever had the item or a copy of it, and the names of everyone
who was told the item’s contents; and

e the reason you did not produce the item.

If you withhold anything on the basis of a claim of attorney-client privilege or attorney work
product protection, you should also identify the attorney and client involved.
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 4 of 24

Subpoena issued to
Mr. James O’Brien
May 8, 2018

Page 3

Where should I send the materials?
Please send the materials to:

ENF-CPU
United States Securities and Exchange Commission
100 F St., N.E., Mailstop 5973
Washington, DC 20549-5973

For smaller electronic productions that are less than 10 MB in size, the materials may be emailed to
the following email address: ENF-CPU@sec.gov.

Testifying
Where and when do I testify?
The subpoena requires you to come to the Commission’s offices at 200 Vesey Street, Suite

400, New York, NY 10281, on May 24, 2018 at 10:00 a.m., to testify under oath in the matter
identified on the subpoena. Your testimony will be recorded by stenographic means.

Other Important Information
May I have a lawyer help me respond to the subpoena?

Yes. You have the right to consult with and be represented by your own lawyer in this
matter. Your lawyer may also advise and accompany you when you testify. We cannot give you
legal advice.

What will the Commission do with the materials I send and/or the testimony I provide?

The enclosed SEC Form 1662 includes a List of Routine Uses of information provided to the
Commission. This form has other important information for you. Please read it carefully.

Has the Commission determined that anyone has done anything wrong?

This investigation is a non-public, fact-finding inquiry. We are trying to determine whether
there have been any violations of the federal securities laws. The investigation and the subpoena do
not mean that we have concluded that you or anyone else has broken the law. Also, the
investigation does not mean that we have a negative opinion of any person, entity or security.

Important Policy Concerning Settlements

Please note that, in any matter in which enforcement action is ultimately deemed to be
warranted, the Division of Enforcement will not recommend any settlement to the Commission
unless the party wishing to settle certifies, under penalty of perjury, that all documents responsive to
Commission subpoenas and formal and informal document requests in this matter have been
produced.
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 5 of 24

Subpoena issued to
Mr. James O’Brien
May 8, 2018

Page 4

I have read this letter, the subpoena, and the SEC Form 1662, but I still have questions. What
should I do?

If you have any other questions, you may call me at (212) 336-1014. If you are represented
by a lawyer, you should have your lawyer contact me.

Sincerely,

Bennett Ellenbogen 4

Counsel

Enclosures: Subpoena
Attachment to Subpoena
SEC Form 1662
SEC Data Delivery Standards
Background Questionnaire
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 6 of 24

 

UNITED STATES OF AMERICA

SECURITIES AND EXCHANGE COMMISSION
In the Matter of American River Bankshares (NY-09615)

To: Mr. James O’Brien
c/o John Hanamirian, Esq.
Hanamirian Law Firm
40 Main Street
Moorestown, NJ 08057

 

YI you MUST PRODUCE everything specified in the Attachment to this subpoena to
officers of the Securities and Exchange Commission, at the place, date, and time specified below.

ENF-CPU, United States Securities and Exchange Commission, F St., N.E., Mailstop 5973,
Washington, DC 20549-5973, or ENF-CPU@scec.gov, May 22, 2018, at 9:00 a.m.

Vv YOU MUST TESTIFY before officers of the Securities and Exchange Commission, at the
place, date, and time specified below.

200 Vesey Street, Suite 400, New York, NY 10281, May 24, 2018, at 10:00 a.m.

FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
Failure to comply may subject you to a fine and/or imprisonment.

j ~ ‘NP I\ ‘
By: _- A ARH AK ‘ie Date: May 8 2018

 

Bennett Ellenjogen” ,
Senior Counsel

I am an officer of the Securities and Exchange Commission authorized to issue subpoenas in this
matter. The Securities and Exchange Commission has issued a formal order authorizing this
investigation under Section 20(a) of the Securities Act of 1933 and Section 21(a) of the Securities
Exchange Act.

 

NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the claim voucher.
A.

tod

Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 7 of 24

 

ATTACHMENT TO SUBPOENA ISSUED TO
Mr. James O’Brien
IN THE MATTER OF (NY-09615)

May 8, 2018
DEFINITIONS

“You” or “O’Brien” means James O’Brien, as well as any entity over which O’Brien
exercises control and/or in which he has an ownership interest.

“Document” includes any written, printed, or typed matter including, but not limited to
agreements and amendments thereto, letters and correspondence, electronic mail, instant
messages, text messages, interoffice communications, slips, tickets, records, worksheets,
financial records, accounting documents, bookkeeping documents, memoranda, reports,
manuals, telephone logs, telegrams, facsimiles, messages of any type, telephone
messages, voice mails, tape recordings, notices, instructions, minutes, summaries, notes
of meetings, purchase orders, information recorded by photographic process, including
microfilm and microfiche, computer printouts, computer files, spreadsheets, websites,
information posted on social networking sites, or other electronically stored information
stored in any medium from which information can be retrieved, obtained, manipulated, or
translated (including computer hard drives, servers, compact dises or other removable
media, archives, and backup tapes).

“Communication” means and includes, without limitation, any and all written, oral,
telephonic, electronic, or other utterances of any nature whatsoever, shared, shown,
transferred between or among any two or more persons or entities, including, but not
limited to, correspondence, memoranda, notes, e-mail, instant messages, chat, discussion
forums, telephone conversations, and other conversations, conferences or meetings,
statements, inquiries, discussions, dialogues, consultations, negotiations, agreements,
understandings, meetings, letters, notations, telegrams, advertisements, or interviews.

“Agreement” means any actual or contemplated (a) written or oral covenant; (b) term or
provision of such covenant; or (c) amendment of any nature or termination of such
covenant. A request for any agreement among or between specified parties includes a
request for all documents concerning (a) any actual or contemplated agreement among or
between such parties, whether or not such agreement included any other person; (b) the
drafting or negotiation of any such covenant; (c) any actual or contemplated demand,
request or application for any such agreement, and any response thereto: and (d) any
10.

Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 8 of 24

actual or contemplated objection or refusal to enter into any such agreement, and any
response thereto.

“Payment” means an offer, transfer of anything of value, promise to pay, or
authorization of the payment of any money, or offer, gift, promise to give, or
authorization of the giving of anything of value to any person, body, party, or entity.

“Brokerage Firms” means any of the following companies and any of their parents,
subsidiaries, affiliates, predecessors, successors, officers, directors, employees, agents,
partners, and independent contractors, as well as aliases, code names, trade names, or
business names used by, or formerly used by, any of the foregoing:

a. Charles Schwab & Co., Inc.

b. E*Trade Securities LLC

c. Fidelity Brokerage Services, LLC

d. Lightspeed Trading, LLC

e. Bank of America Merrill Lynch (including Merrill Edge)
f. Scottrade, Inc.

g. TD Ameritrade, Inc

h. TradeKing Group, Inc. (including TradeKing Securities)
i. TradeStation Securities, Inc.

Reference to a person shall also include that person’s trusts, affiliates, employees, agents,
partners, and independent contractors, as well as aliases, code names, trade names, or
business names used by, or formerly used by, any of the foregoing.

Reference to an entity shall also include that entity’s parents, subsidiaries, affiliates,
predecessors, successors, officers, directors, employees, agents, partners, and
independent contractors, as well as aliases, code names, trade names, or business names
used by, or formerly used by, any of the foregoing.

Documents or communications “relating to,” “relate to,” “regarding,” or “concerning”
a given subject matter means any document or communication that constitutes, contains,
embodies, comprises, reflects, identifies, states, alludes to, refers to, deals with,
comments on, responds to, describes, analyzes, or is in any way pertinent to that subject,
including, but not limited to, documents concerning the presentation of other documents.

To “identify” a person or entity means to provide that person’s or entity’s full legal
name, nicknames, residential address(es), business address(es), nationality, telephone
number(s), e-mail address(es), and state of incorporation, if applicable.
11.

12.

Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 9 of 24

To the extent necessary to bring within the scope of this request any information or
documents that might otherwise be construed to be outside its scope:

(a) the word “or” means “and/or”;
(b) ‘the word “and” means “and/or”;

(c) the functional words “each,” “every” “any” and “all” shall each be deemed to
include each of the other functional words;

(d} any gender pronouns used should be read expansively to include both male and
female pronouns;

(e) the singular includes the plural and the plural includes the singular;

(f) the words “including” and “includes” mean “including, without limitation”; and
(g) the past tense includes the present tense and vice versa.

“Relevant Period” means from January 1, 2014 to the present.

INSTRUCTIONS

You must produce all documents and communications sought in this subpoena that are in
your possession or control, be it actual or constructive, including but not limited to your
documents and communications that are in the possession of any third-party vendor.

Unless otherwise specified, this subpoena calls for production of the original documents
and all copies and drafts of same. You may provide original documents or copies of
original documents, at your expense, with the understanding that the staff has the right to
compel production of the original documents at a later date. The Commission cannot
reimburse you for the copying costs. If you are sending copies, the staff requests that you
scan (rather than photocopy) hard copy documents. All electronic documents responsive
to the document request, including all metadata, must also be secured and retained in
their native software format and stored in a safe place. The staff may later request or
require that you produce the native format. All electronic productions must comply
with the Commission’s Data Delivery Standards (attached).

Whether you scan or photocopy documents, the copies must be identical to the originals,
including even faint marks or print. Also, please note that if copies of a document differ
in any way, they are considered separate documents and you must send each one. For
example, if you have two copies of the same letter, but only one of them has handwritten
notes on it, you must send both the clean copy and the one with notes.
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 10 of 24

All documents must be produced in the manner in which they were maintained. For
example, if documents are maintained loose in a file folder, the documents are to be
produced in that same manner and not reorganized and/or put into a binder. On the other
hand, if documents are maintained in a binder, the documents are to be produced in the
same manner. Produce the entirety of each and every document described below, without
alteration, deletion or obliteration of any information contained therein, even though such
information is not specifically requested.

If any of the documents called for are not produced, for whatever reason, submit a list of
the documents not produced and state for each document:

(a) the identity and position of the creator(s);

(b) the creation date;

(c) its present or last known custodian;

(d) = abrief description, including the subject matter;

(e) the identity and position of all persons or entities known to have been furnished
the document or a copy of the document, or informed of its substance

(f) the reason the document is not being produced;
(g) the specific request in Paragraph C to which the document relates;

(h) _in the case of a claim of attorney-client privilege, the attorney(s) and the client(s)
involved; and

(i) in the case of a claim of the work product doctrine, the litigation for which the
document was prepared in anticipation and the first date that the subject litigation
was anticipated.

Additionally, if the document is no longer in existence, please state the actual or
approximate date it ceased to exist, the circumstances under which it ceased to exist, and
the identity of all persons having knowledge of the circumstances under which it ceased
to exist or having knowledge of the contents thereof.

All documents produced must be legible.
Documents should be labeled with sequential numbering (i.e., bates-stamped).
For business records, provide a certification from the custodian of records or other

qualified person that the documents produced are records of regularly conducted business
activities (see attached exemplars).
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 11 of 24

REQUIRED DOCUMENTS

Documents sufficient to identify any and all brokerage accounts (foreign and domestic) in
the name of, for the benefit of, owned (in whole or in part) by or controlled by you during
the Relevant Period. In the altemative, you may provide a list containing the information
requested in this paragraph.

Documents sufficient to identify any and all bank accounts (foreign and domestic) in the
name of, for the benefit of, owned (in whole or in part) by or controlled by you during the
Relevant Period. In the alternative, you may provide a list containing the information
requested in this paragraph.

All documents reflecting any communications—including, without limitation, emails,
instant messages, and text messages, whether stored on a computer, mobile device, server
or elsewhere—between you and any other person relating to the Brokerage Firms during
the Relevant Period.

Documents sufficient to identify all email addresses you used during the Relevant Period.
In the alternative, you may provide a list containing the information requested in this

paragraph.
All account statement documents relating to any of your accounts at the Brokerage Firms.

All records reflecting your telephone calls or text messages, including, without limitation,
telephone bills, records and invoices during the Relevant Period.

Documents sufficient to show any software, programs, algorithms or hot keys used in
connection with trading with the Brokerage Firms during the Relevant Period.
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 12 of 24

U.S. Securities and Exchange Commission
Data Delivery Standards

 

Rev 10/2014
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 13 of 24

U.S. Securities and Exchange Commission
Data Delivery Standards

U.S. Securities and Exchange Commission

Data Delivery Standards

 

This document describes the technical requirements for paper and electronic document productions to the U.S.
Securities and Exchange Commission (SEC). **Any questions or proposed file formats other than those
described below must be discussed with the legal and technical staff of the SEC Division of Enforcement
prior to submission. =*

 

General IMStructions......ccccccsesesssccessscscsecesssccuscscssseccsvsesssesesscecevsnsececsvsvsusevesvsvessesessvssseacassciversceavsecavececsasatscessseasavacesereceesscasesssescarensestsesecereceseee |

DCI VELY EE OFDMA coe c conver eourcreswremesnersamneanten 1 eteiebe8s5 ol aseshccannena'styaasaacedd eehslSeesde AbNbisaATecnne cegsdnsedbeeass ed sede lelasuseduinlaesersnesennsesee 2

 

I. Imaged Productions...

 

2. Image Cross-Reference File 2.0.00. ccccccccccscscsscscscsssesevecscsesevessessuessecsssucssveussesussucsscssssussessecssesssecesseasessstessessaseasterseestaceeseteeeeveree d
3. Datta Pile ieee eeeeceseeeeeeneeesseeeceeeecseeesseesesesssscseseseesussssaeeeseessssesseessssseeseesseseesssecsssseceessteceessseesseseeseessesseesseeeseeseseese 3
AL TEX cc cccccseesssssscseccecsessessecseeseecsesoassevseveeseevsuvssvavsssassevuesasvassasserssssscaecsecnaseaseaeearevsusassasesevseeessveautastreteaseaevasersetassaseererssecess 3

I. Native File Productions without Load Files.....ccccccscsesssssesseccsscscsssesescevenevavsvssesevavsusecsasavsvasesavavasasasasavssssesansaecuseeersrseeneeseetacs 3
TH. Adobe PDF File Productions ......cccccccccccccsesssssessceseesssssvesescsescsneensvesessvesesanesassssesessvsesesavaesesavesaseasesageaseessavecacseasetsusesisinavansersuvass 3
FV ANDI EOS ccccsssasccsasesecocurscscvawareoumeursresran nag unuaayens anes rues cau eu eave aa RIT aaa Sa PT a et ISS 4
Veo Mid@o. FiOS seccczscacrevassesconcesezegvsguawervaverereevengssoueveaes ees ise ie AHA WE NT SSE ESE 4
VI. Electronic Trade and Bank Records ...c.ccccccccccccstcsecsssessessessesvesuesessecsesseusscsussesessesensssssasavansasssesesessutacstaneasssseeesstatacseastscsucessetsecseess 4
VIL. Electronic Phone Records ......cccccssecsecessessssssessesesecnssucssesscsssussussscucansnssssueseceesessssassvatessacsseeesessssusacaaneasseestssatassssessesesasesenteeaseees 4
VELY.. Audit W ork papers i ssccccsssessssevscasrsnvensennpvexacqaecncgupcsessasess cusvceanncsusag gencaecus vey eeseweueocesneesaia nev aa ease vane bisa ESSER ae eS +

 

General Instructions

Electronic files must be produced in their native format, i.e. the format in which they are ordinarily used and maintained during the
normal course of business. For example, an MS Excel file must be produced as an MS Excel file rather than an image of a
spreadsheet. (Note: An Adobe PDF file is not considered a native file unless the document was initially created as a PDF.)

In the event produced files require the use of proprictary software not commonly found in the workplace, the SEC will explore
other format options with the producing party.

The proposed use of file de-duplication methodologies or computer-assisted review or technology-assisted review (TAR) during
the processing of documents must be discussed with and approved by the legal and technical staff of the Division of
Enforcement (ENF). If your production will be de-duplicated it is vital that you 1) preserve any unique metadata associated with
the duplicate files, for example, custodian name, and, 2) make that unique metadata part of your production to the SEC.

Rev 02/2018
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 14 of 24

U.S. Securities and Exchange Commission
Data Delivery Standards

General requirements for ALL document productions are:

Pr DH

A cover letter should be included with each production and should include the following information:
a. Case number, case name and requesting SEC staff member name
b. A list of each piece of media included in the production with its unique production volume number
c. A list of custodians, identifying the Bates range for each custodian
d. The time zone in which the emails were standardized during conversion
Data can be produced on CD, DVD, thumb drive, etc., using the media requiring the least number of deliverables and
labeled with the following:
a. Case number
b. Production date
c. Producing party
d. Bates range
All submissions must be organized by custodian unless otherwise instructed.
All document family groups, i.e. email attachments, embedded files, etc., should be produced together and children files
should follow parent files sequentially in the Bates numbering.
All load-ready collections should include only one data load file and one image pointer file,
All load-ready text must be produced as separate text files.
All load-ready collections should account for custodians in the custodian field.
Audio files should be separated from data files if both are included in the production.
Only alphanumeric characters and the underscore character are permitted in file names and folder names. Special characters
are not permitted.

10. All electronic productions submitted on media must be produced using industry standard self-extracting encryption

software.

11. Electronic productions may be submitted via Secure File Transfer. The SEC cannot accept productions made using file

sharing sites.

12, Productions containing BSA or SAR material must be delivered on encrypted physical media. The SEC cannot accept

electronic transmission of BSA or SAR material. Any BSA or SAR material produced should be segregated and
appropriately marked as BSA or SAR material, or should be produced separately from other case related material.

13. Passwords for electronic documents, files, compressed archives and encrypted media must be provided separately either via

email or in a cover letter apart from the media.

14, All electronic productions should be produced free of computer viruses.
15. Additional technical descriptions can be found in the addendum to this document.

*Please note that productions sent to the SEC via United States Postal Service are subject to Mail Irradiation, and as a result
electronic productions may be damaged.*

Delivery Formats

Imaged Productions
The SEC prefers that all scanned paper and electronic file collections be produced in a structured format including industry
standard load files, Bates numbered image files, native files and searchable text files.

1. Images
a, Black and white images must be 300 DPI Group IV single-page TIFF files
Color images must be produced in JPEG format

File names cannot contain embedded spaces or special characters (including the comma)

Folder names cannot contain embedded spaces or special characters (including the comma)

All image files must have a unique file name, i.e. Bates number

Images must be endorsed with sequential Bates numbers in the lower right comer of each image
The number of image files per folder should not exceed 500 files

Excel spreadsheets should have a placeholder image named by the Bates number of the file
AUTOCAD/photograph files should be produced as a single page JPEG file

re me ao gs

oe 2
Rev 02/2018
IL

lil.

Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 15 of 24

US. Securities and Exchange Commission
Data Delivery Standards

2. Image Cross-Reference File .
The image cross-reference file (.LOG or .OPT) links the images to the database records. It should be a comma-delimited
file consisting of seven fields per line with a line in the cross-reference file for every image in the database with the

following format:
ImagelD, VolumeLabel, ImageFilePath, DocumentBreak, FolderBreak,BoxBreak,PageCount

3. Data File
The data file (.DAT) contains all of the fielded information that will be loaded into the database.

a. The first line of the .DAT file must be a header row identifying the field names
b. The .DAT file must use the foliowing Concordance® default delimiters:
Comma 4 ASCII character (020)
Quote b ASCII character (254)
Date fields should be provided in the format: mm/dd/yyyy
Date and time fields must be two separate fields
e. Ifthe production includes imaged emails and attachments, the attachment fields must be included to preserve the
parent/child relationship between an email and its attachments
f. An OCRPATH field must be included to provide the file path and name of the extracted text file on the produced
storage media. The text file must be named after the FIRSTBATES. Do not include the text in the .DAT file.
g. For productions with native files, a LINK field must be included to provide the file path and name of the native file
on the produced storage media. The native file must be named after the FIRSTBATES.
h. BEGATTACH and ENDATTACH fields must be two separate fields
i. Acomplete list of metadata fields is available in Addendum A to this document

a2

4. Text
Text must be produced as separate text files, not as fields within the .DAT file. The full path to the text file (QCRPATH)
should be included in the .DAT file. We require document level ANSI text files, named per the FIRSTBATES/Image Key.
Please note in the cover letter if any non-ANSI text files are included in the production. Extracted text files must be in a
separate folder, and the number of text files per folder should not exceed 1,000 files. There should be no special characters
(including commas in the folder names). For redacted documents, provide the full text for the redacted version.

5. Linked Native Files
Copies of original email and native file documents/attachments must be included for all electronic productions.
a. Native file documents must be named per the FIRSTBATES number
b. The full path of the native file must be provided in the .DAT file for the LINK field
c. The number of native files per folder should not exceed 1,000 files

Native File Production without Load Files

With prior approval, native files may be produced without load files. The native files must be produced as they are maintained
in the normai course of business and organized by custodian-named file folders. When approved, Outlook (.PST) and Lotus
Notes (.NSF) email files may be produced in native file format. A separate folder should be provided for each custodian.

Adobe PDF File Production
With prior approval, Adobe PDF files may be produced in native file format.
1. PDF files should be produced in separate folders named by the custodian. The folders should not contain any
special characters (including commas).
2. All PDFs must be unitized at the document level, i.e., each PDF must represent a discrete document.
. All PDF files must contain embedded text that includes all discemible words within the document, not selected text
or image only. This requires all layers of the PDF to be flattened first.
If PDF files are Bates endorsed, the PDF files must be named by the Bates range.

w

>

Rev 02/2018
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 16 of 24

U.S. Securities and Exchange Commission
Data Delivery Standards

IV. Audio Files
Audio files from telephone recording systems must be produced in a format that is playable using Microsoft Windows
Media Player™. Additionally, the call information (metadata) related to each audio recording MUST be provided. The
metadata file must be produced in a delimited text format. Field names must be included in the first row of the text file.

The metadata must include, at a minimum, the following fields:

1) Caller Name: Caller’s name or account/identification number
2) Originating Number: Caller’s phone number

3) Called Party Name: Cailed party’s name

4) Terminating Number: Called party’s phone number

5) Date: Date of call
6) Time: Time of call
7) Filename: Filename of audio file

V. Video Files
Video files must be produced in a format that is playable using Microsoft Windows Media Player™.

VI. Electronic Trade and Bank Records
When producing electronic trade and bank records, provide the files in one of the following formats:

1.

2.

MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
separate document must be provided that details all such codes. If details of the field structure do not fit in the header,
a separate document must be provided that includes such details.

Delimited text file with header information detailing the field structure. The preferred delimiter is a vertical bar “|”. If
any special codes exist in the dataset, a separate document must be provided that details all such codes. If details of the
field structure do not fit in the header, a separate document must be provided that includes such details.

VII. Electronic Phone Records
When producing electronic phone records, provide the files in the following format:

1,

MS Excel spreadsheet with header information detailing the field structure. If any special codes exist in the dataset, a
separate document must be provided that details all such codes. If details of the field structure do not fit in the header,
a separate document must be provided that includes such details. Data must be formatted in its native format {i.e.
dates in a date format, numbers in an appropriate numerical format, and numbers with leading zeroes as text).

a. The metadata that must be included is outlined in Addendum B of this document. Each field of data must be
loaded into a separate column. For example, Date and Start_Time must be produced in separate columns and
not combined into a single column containing both pieces of information. Any fields of data that are provided
in addition to those listed in Addendum B must also be loaded into separate columns.

VU. Audit Workpapers
The SEC prefers for workpapers to be produced in two formats: (1) With Bates numbers in accordance with the SEC Data
Delivery Standards; and (2) in native format or if proprietary software was used, on a standalone laptop with the
appropriate software loaded so that the workpapers may be reviewed as they would have been maintained in the ordinary
course of business. When possible, the laptop should be configured to enable a Virtual Machine (VM) environment.

Rev 02/2018
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 17 of 24

U.S. Securities and Exchange Commission
Data Delivery Standards

ADDENDUM A

The metadata of electronic document collections should be extracted and provided in a .DAT file using the field definition and
formatting described below:

 

 

 

Field Name Sample Data Description
FIRSTBATES EDC0000001 First Bates number of native file document/email
LASTBATES EDC0000001 Last Bates number of native file document/email

**The LASTBATES field should be populated

for single page documents/emails.
ATTACHRANGE | EDC0000001 - EDC0000015 | Bates number of the first page of the parent
document to the Bates number of the last page of the
last attachment “child” document

 

 

 

 

BEGATTACH EDC0000001 First Bates number of attachment range
ENDATTACH EDC0000015 Last Bates number of attachment range
PARENT_BATES | EDCO0C0001 First Bates number of parent document/Email

**This PARENT_BATES field should be populated
in each record representing an attachment “child”
document

CHILD_BATES EDC0000002; EDC0000014 First Bates number of “child” attachment(s); can be

more than one Bates number listed depending on the

number of attachments

**The CHILD_BATES field should be populated in
each record representing a “parent” document

CUSTODIAN Smith, John Email: Mailbox where the email resided

Native: Name of the individual or department from

whose files the document originated

FROM John Smith Email: Sender
Native: Author(s) of document
**semi-colon should be used to separate multiple

 

 

 

 

 

 

 

 

 

 

entries
TO Coffman, Janice; LeeW Recipient(s)
[mailto:LeeW@MSN.com] **semi-colon should be used to separate multiple
entries
cc Frank Thompson [mailto: Carbon copy recipient(s)
frank_Thompson@cdt.com] **semi-colon should be used to separate multiple
entries
BCC John Cain Blind carbon copy recipient(s)
**semi-colon should be used to separate multiple
entries
SUBJECT Board Meeting Minutes Email: Subject line of the email
Native: Title of document (if available)
FILE_NAME BoardMeetingMinutes.docx | Native: Name of the original native file, includin
extension
DATE_SENT 10/12/2010 Email: Date the email was sent
Native: (empty)
TIME_SENT/TIME| 07:05 PM GMT Email: Time the emai! was sent/ Time zone in which
_ZONE the emails were standardized during conversion.

Native: (empty)

**This data must be a separate field and cannot be
combined with the DATE_SENT field

TIME_ZONE GMT The time zone in which the emails were standardized

during conversion.

Email: Time zone

Native: (empty)

 

 

 

 

 

 

5
Rev 02/2018
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 18 of 24

U.S. Securities and Exchange Commission

 

 

 

 

 

 

 

Data Delivery Standards
LINK D:\001\ EDC0000001 .msg Hyperlink to the email or native file document
**The linked file must be named per the
FIRSTBATES number
MIME_TYPE MSG The content type of an Email or native file document
as identified/extracted from the header
FILE_EXTEN MSG The file type extension representing the Email or
native file document; will vary depending on the
email format
AUTHOR John Smith Email: (empty)
Native: Author of the document
DATE_CREATED | 10/10/2010 Email: (empty)
Native: Date the document was created
TIME_CREATED | 10:25 AM Email: (empty)

Native: Time the document was created
**This data must be a separate field and cannot be
combined with the DATE_CREATED field

 

 

DATE_MOD 10/12/2010 Email: (empty)
Native: Date the document was last modified
TIME_MOD 07:00 PM Email: (empty) ©

Native: Time the document was last modified
**This data must be a separate field and cannot be
combined with the DATE MOD field

 

 

DATE_ACCESSD | 10/12/2010 Email: (empty)
Native: Date the document was last accessed
TIME_ACCESSD | 07:00PM Email: (empty)

Native: Time the document was last accessed
**This data must be a separate field and cannot be
combined with the DATE_ACCESSD field

 

 

 

 

 

 

 

 

PRINTED _DATE | 10/12/2010 Email: (empty)
Native: Date the document was last printed
FILE SIZE 5,952 Size of native file documenvV/email in KB
PGCOUNT 1 Number of pages in native file document/email
PATH JAShared\SmithJ\October Email: (empty)
Agenda.doc Native: Path where native file document was stored
including original file name.
INTFILEPATH Personal Folders\Deleted Email: original location of email including original
Items\Board Meeting file name.
Minutes.msg Native: (empty)
INTMSGID <000805c2c71b$75977050$cb | Email: Unique Message [ID
8306d1@MSN> Native: (empty)
MDSHASH d131dd02c5e6eec4693d9a069 | MDS Hash value of the document.
8afPPSc
2fcab587 12467eab4004583eb
8fb7£89 .
OCRPATH TEXT/001/EDC0000001 .txt Path to extracted text of the native file

 

 

 

 

 

Sample Image Cross-Reference File:

IMG0000002,,E\G01\IMGC000001.TIF,Y,,,
IMG00C0002,,E:\001\!mMG0000002.TiF,,,,
IMG0006003,,E:\001\IMG0000003.TIF,,,,
IMGO000004,,E:\001\IMGC000004.TIF,Y,,,
IMGO00000S,,E:\C01\IMGO000005.TIF,Y,,,
IMG0000006,,£:\001\IMGO0CO00E.TIF,,,,

 

 

Rev 02/2018
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 19 of 24

U.S. Securities and Exchange Commission
Data Delivery Standards

 

ADDENDUM B

For Electronic Phone Records, include the following fields in separate columns:
For Calls:

1} Account Number

2) Connection Date — Date the call was received or made

3) Connection Time — Time call was received or made

4) Seizure Time ~ Time it took for the call to be placed in seconds

5) Originating Number — Phone that placed the call

6) Terminating Number — Phone that received the call

7) Elapsed Time — The length of time the call lasted, preferably in seconds
8) End Time — The time the call ended

9) Number Dialed — Actual number dialed

10) IMEI Originating — Unique id to phone used to make call

11) IMEI Terminating— Unique id to phone used to receive call

12) IMSI Originating — Unique id to phone used to make call

13) IMSI Terminating- Unique id to phone used to receive call

14) Call Codes — Identify call direction or other routing information

15) Time Zone — Time Zone in which the call was received or placed, if applicable

For Text messages:

1) Account Number

2) Connection Date — Date the text was received or made

3) Connection Time — Time text was received or made

4) Originating Number — Who placed the text

5) Terminating Number ~ Who received the text

6) IMEI Originating — Unique id to phone used to make text

7) IMEI Terminating— Unique id to phone used to receive text

8) IMSI Originating - Unique id to phone used to make text

9) IMSI Terminating- Unique id to phone used to receive text

10) Text Code — Identify text direction, or other text routing information
11) Text Type Code — Type of text message (sent SMS, MMS, or other)
12) Time Zone — Time Zone in which the call was received or placed, if applicable

For Mobile Data Usage:

1) Account Number

2) Connection Date — Date the data was received or made

3) Connection Time — Time data was received or made

4) Originating number — Number that used data

5) IMEI Originating — Unique id of phone that used data

6) IMSI Originating - Unique id of phone that used data

7) Data or Data codes — Identify data direction, or other data routing information
8) Time Zone — Time Zone in which the call was received or placed, if applicable

Rev 02/2018
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 20 of 24

SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549

Supplemental Information for Persons Requested to Supply
Information Voluntarily or Directed to Supply Information
Pursuant to a Commission Subpoena

A. False Statements and Documents
Section 1001 of Title 18 of the United States Code provides as follows:

[WIhoever, in any matter within the jurisdiction of the executive, legislative, or judicial branch of the
Government of the United States, knowingly and willfully—
(1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
(2) makes any materially false, fictitious, or fraudulent statement or representation; or
(3) makes or uses any false writing or document knowing the same to contain any materially false,
fictitious, or fraudutent statement or entry;
shall be fined under this title, imprisoned not more than 5 years . . . or both.

B. Testimony
If your testimony is taken, you should be aware of the following:

1. Record. Your testimony will be transcribed by a reporter. if you desire to go off the record, please indicate this to
the Commission employee taking your testimony, who will determine whether to grant your request. The reporter
will not go off the record at your, or your counsel's, direction.

2. Counsel. You have the right to be accompanied, represented and advised by counsel of your choice. Your
counsel may advise you before, during and after your testimony; question you briefly at the conclusion of your
testimony to clarify any of the answers you give during testimony; and make summary notes during your
testimony solely for your use. If you are accompanied by counsel, you may consult privately.

If you are not accompanied by counsel, please advise the Commission employee taking your testimony if, during the
testimony, you desire to be accompanied, represented and advised by counsel. Your testimony will be adjoumed
once to afford you the opportunity to arrange to be so accompanied, represented or advised.

You may be represented by counsel who also represents other persons involved in the Commission's investigation.
This multiple representation, however, presents a potential conflict of interest If one client's interests are or may be
adverse to another's. If you are represented by counsel who also represents other persons involved in the
investigation, the Commission wiil assume that you and counsel have discussed and resolved all issues conceming
possible conflicts of interest. The choice of counsel, and the responsibility for that choice, is yours.

3. Transcript Availability. Rule 6 of the Commission's Rules Relating to Investigations, 17 CFR 203.6, states:

A person who has submitted documentary evidence or testimony in a formal investigative proceeding
shall be entitled, upon written request, to precure a copy of his documentary evidence or a transcript of
his testimony on payment of the appropriate fees: Provided, however, That in a nonpublic formal
investigative proceeding the Commission may for good cause deny such request. In any event, any
witness, upon proper identification, shall have the right to inspect the official transcript of the witness’
own testimony.

lf you wish to purchase a copy of the transcript of your testimony, the reporter will provide you with a copy of the
appropriate form. Persons requested to supply information voluntarily will be allowed the rights provided by this rule.

4. Perjury. Section 1621 of Title 18 of the United States Code provides as follows:

Whoever—
(1) having taken an oath before a competent tribunal, officer, or person, in any case in which a law of
the United States authorizes an oath to be administered, that he will testify, declare, depose, or certify
truly, or that any written testimony, declaration, deposition, or certificate by him subscribed, is true,
way and contrary to such oath states or subscribes any material matter which he does not believe to
e true; or

SEC 1662 (09-14)
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 21 of 24

(2) in any declaration, certificate, verification, or statement under penalty of perjury as permitted under
section 1746 of title 28, United States Code, willfully subscribes as true any material matter which he
does not believe to be true;
is guilty of perjury and shall, except as otherwise expressly provided by law, be fined under this title or
imprisoned not more than five years, or both,

5. Fifth Amendment and Voluntary Testimony. Information you give may be used against you in any federal, state,
local or foreign administrative, civil or criminal proceeding brought by the Commission or any other agency.

You may refuse, in accordance with the rights guaranteed to you by the Fifth Amendment to the Constitution of the
United States, to give any information that may tend to incriminate you.

If your testimony is not pursuant to subpoena, your appearance to testify is voluntary, you need not answer any
question, and you may leave whenever you wish. Your cooperation is, however, appreciated.

6. Formal Order Availability. \f the Commission has issued a formal order of investigation, it will be shown to you
during your testimony, at your request. If you desire a copy of the formal order, please make your request in writing.

C. Submissions and Settlements
Rule 5(c} of the Commission's Rules on Informal and Other Procedures, 17 CFR 202.5(c), states:

Persons who become involved in . . . investigations may, on their own initiative, submit a written
statement to the Commission setting forth their interests and position in regard to the subject matter
of the investigation. Upon request, the staff, in its discretion, may advise such persons of the
general nature of the investigation, including the indicated violations as they pertain to them, and
the amount of time that may be available for preparing and submitting a statement prior to the
presentation of a staff recommendation to the Commission for the commencement of an
administrative or injunction proceeding. Submissions by interested persons should be forwarded to
the appropriate Division Director or Regional Director with a copy to the staff members conducting
the investigation and should be clearly referenced to the specific investigation to which they relate.
In the event a recommendation for the commencement of an enforcement preceeding is presented
by the staff, any submissions by interested persons will be forwarded to the Commission in
conjunction with the staff memorandum.

The staff of the Commission routinely seeks to introduce submissions made pursuant to Rule 5(c) as evidence in
Commission enforcement proceedings, when the staff deems appropriate.

Rute 5(f) of the Commission's Rules on Informal and Other Procedures, 17 CFR 202.5(f), states:

In the course of the Commission's investigations, civil lawsuits, and administrative proceedings, the
staff, with appropriate authorization, may discuss with persons involved the disposition of such
matters by consent, by settlement, or in some other manner. It is the policy of the Commission,
however, that the disposition of any such matter may not, expressly or impliedly, extend to any
criminal charges that have been, or may be, brought against any such person or any
recommendation with respect thereto. Accordingly, any person involved in an enforcement matter
before the Commission who consents, or agrees to consent, to any judgment or order does so
solely for the purpose of resolving the claims against him in that investigative, civil, or
administrative matter and not for the purpose of resolving any criminal charges that have been, or
might be, brought against him. This policy reflects the fact that neither the Commission nor its staff
has the authority or responsibility for instituting, conducting, settling, or otherwise disposing of
criminat proceedings. That authority and responsibility are vested in the Attomey General and
representatives of the Department of Justice.

D. Freedom of Information Act

The Freedom of Information Act, 5 U.S.C. 552 (the “FOIA"), generally provides for disclosure of information to the
public, Rule 83 of the Commission's Rules on information and Requests, 17 CFR 200.83, provides a procedure by
which a person can make a written request that information submitted to the Commission not be disclosed under the
FOIA. That rule states that no determination as to the vatidity of such a request will be made until a request for
disclosure of the information under the FOIA is received. Accordingly, no response to a request that information not
be disclosed under the FOIA is necessary or will be given until a request for disclosure under the FOIA is received. If
you desire an acknowledgment of receipt of your written request that information not be disclosed under the FOIA,
please provide a duplicate request, together with a stamped, self-addressed envelope.
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 22 of 24

E. Authority for Solicitation of Information

Persons Directed to Supply information Pursuant to Subpoena. The authority for requiring production of information is
set forth in the subpoena. Disclosure of the information te the Commission is mandatory, subject to the valid assertion
of any legal right or privitege you might have.

Persons Requested to Supply Information Voluntarily. One or more of the following provisions authorizes the
Commission to solicit the information requested: Sections 19 and/or 20 of the Securities Act of 1933; Section 21 of
the Securities Exchange Act of 1934; Section 321 of the Trust Indenture Act of 1939; Section 42 of the Investment
Company Act of 1940; Section 209 of the Investment Advisers Act of 1940; and 17 CFR 202.5. Disclosure of the
requested information to the Commission is voluntary on your part.

F. Effect of Not Supplying Information

Persons Directed to Supply information Pursuant to Subpoena. If you fail to comply with the subpoena, the
Commission may seek a court order requiring you to do so. If such an order is obtained and you thereafter fail to
supply the information, you may be subject to civil and/or criminal sanctions for contempt of court. In addition, if the
subpoena was issued pursuant to the Securities Exchange Act of 1934, the investment Company Act of 1940, and/or
the Investment Advisers Act of 1940, and if you, without just cause, fail or refuse to attend and testify, or to answer
any lawful inquiry, or to produce books, papers, correspondence, memoranda, and other records in compliance with
the subpoena, you may be found guilty of a misdemeanor and fined not more than $1,000 or imprisoned for a term of
not more than one year, or both.

Persons Requested to Supply Information Voluntarily. There are no direct sanctions and thus no direct effects for
failing to provide ail or any part of the requested information.

G. Principal Uses of Information

The Commission's principal purpose in soliciting the information is to gather facts in order to determine whether any
person has violated, fs violating, or is about to violate any provision of the federal securities laws or rules for which

the Commission has enforcement authority, such as rules of securities exchanges and the rules of the Municipal
Securities Rulemaking Board. Facts developed may, however, constitute violations of other laws or rutes. Information
provided may be used in Commission and other agency enforcement proceedings. Unless the Commission or its staff
explicitly agrees to the contrary in writing, you should not assume that the Commission or its staff acquiesces in,
accedes to, or concurs or agrees with, any position, condition, request, reservation of right, understanding, or any
other statement that purports, or may be deemed, to be or to reflect a limitation upon the Commission's receipt, use,
disposition, transfer, or retention, in accordance with applicable law, of information provided.

H. Routine Uses of Information

The Commission often makes its files available to other governmental agencies, particularly United States Attomeys
and state prosecutors. There is a likelthood that Information supplied by you will be made available to such agencies
where appropriate. Whether or not the Commission makes its files available to other governmental agencies is, in
general, a confidential matter between the Commission and such other govemmental agencies.

Set forth below is a list of the routine uses which may be made of the information furnished.

1. To appropriate agencies, entities, and persons when (a) itis suspected or confirmed that the security or
confidentiality of information in the system of records has been compromised; (b) the SEC has determined that, as a
result of the suspected or confirmed compromise, there is a risk of harm to economic or property interests, identity
theft or fraud, or harm to the security or integrity of this system or other systems or programs (whether maintained by
the SEC or another agency or entity) that rely upon the compromised information; and (c) the disclosure made to
such agencies, entities, and persons is reasonably necessary to assist in connection with the SEC's efforts to

respond to the suspected or confirmed compromise and prevent, minimize, or remedy such harm.

2. To other federal, state, local, or foreign law enforcement agencies; securities self-regulatory organizations; and
foreign financial regulatory authorities to assist in or coordinate regulatory or law enforcement activities with the SEC.

3. To national securities exchanges and national securities associations that are registered with the SEC, the
Municipal Securities Rulemaking Board; the Securities tnvestor Protection Corporation; the Public Company
Accounting Oversight Board; the federal banking authorities, including, but not limited to, the Board of Govemors of
the Federal Reserve System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation; state
securities regulatory agencies or organizations; or regulatory authorities of a foreign government in connection with
their regulatory or enforcement responsibilities.
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 23 of 24

4, By SEC personnel for purposes of investigating possible violations of, or to conduct investigations authorized by,
the federal securities laws.

5. In any proceeding where the federal securities laws are in issue or in which the Commission, or past or present
members of its staff, is a party or otherwise involved in an official capacity.

6. In connection with proceedings by the Commission pursuant to Rule 102(e) of its Rules of Practice, 17 CFR
201.102(e).

7. To a bar association, state accountancy board, or other federal, state, local, or foreign licensing or oversight
authority; or professional association or self-regulatory authority to the extent that it performs similar functions
(including the Public Company Accounting Oversight Board) for investigations or possible disciplinary action.

8. To a federal, state, local, tribal, foreign, or international agency, if necessary to obtain information relevant to the
SEC's decision conceming the hiring or retention of an employee; the issuance of a security clearance; the letting of
a contract; or the issuance of a license, grant, or other benefit.

9. To a federal, state, local, tribal, foreign, or intemational agency in response to its request for information

conceming the hiring or retention of an employee; the issuance of a security clearance; the reporting of an
investigation of an employee; the letting of a contract; or the issuance of a license, grant, or other benefit by the
requesting agency, to the extent that the Information Is relevant and necessary to the requesting agency's decision on
the maitter.

10. To produce summary descriptive statistics and analytical studies, as a data source for management information,
in support of the function for which the records are collected and maintained or for related personnel management
functions or manpower studies; may also be used to respond to general requests for statistical information (without
personal identification of individuals) under the Freedom of Information Act.

11. To any trustee, receiver, master, special counsel, or other individual or entity that is appointed by a court of
competent jurisdiction, or as a result of an agreement between the parties in connection with litigation or
administrative proceedings involving allegations of violations of the federal securities laws (as defined in section
3(a}47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a}(47)) or pursuant to the Commission's Rules of
Practice, 17 CFR 201.100 — 900 or the Commission’s Rules of Fair Fund and Disgorgement Plans, 17 CFR
201.1400-1106, or otherwise, where such trustee, receiver, master, special counsel, or other individual or entity is
specifically designated to perform particular functions with respect to, or as a result of, the pending action or
proceeding or in connection with the administration and enforcement by the Commission of the federal securities laws
or the Commission's Rules of Practice or the Rules of Fair Fund and Disgorgement Plans.

12. To any persons during the course of any inquiry, examination, or investigation conducted by the SEC's staff, or in
connection with civil litigation, if the staff has reason to believe that the person to whom the record is disclosed may
have further information about the matters related therein, and those matters appeared to be relevant at the time to
the subject matter of the inquiry.

13. To interns, grantees, experts, contractors, and others who have been engaged by the Commission to assist in
the performance of a service related to this system of records and who need access to the records for the purpose of
assisting the Commission in the efficient administration of its programs, including by performing clerical,
stenographic, or data analysis functions, or by reproduction of records by electronic or other means. Recipients of
mnese records shall be required to comply with the requirements of the Privacy Act of 1974, as amended, 5 U.S.C.

a.

14. In reports published by the Commission pursuant to authority granted in the federal! securities laws (as such term
is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(aX47)), which authority shall
include, but not be limited to, section 21(a) of the Securities Exchange Act of 1934, 15 U.S.C. 78u(a)).

15. To members of advisory committees that are created by the Commission or by Congress to render advice and
joommendations to the Commission or to Congress, to be used solely in connection with their official designated
inctions.

16. To any person who is or has agreed to be subject to the Commission's Rules of Conduct, 17 CFR 200.735-1 to
200.735-18, and who assists in the investigation by the Commission of possible violations of the federal securities
laws (as such term is defined in section 3(a\(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a}(47)), in the
preparation or conduct of enforcement actions brought by the Commission for such violations, or otherwise in
connection with the Commission's enforcement or regulatory functions under the federal securities laws.
Case 1:19-mc-00468-KPF Document 3-1 Filed 10/18/19 Page 24 of 24

17. To a Congressional office from the record of an individual in response to an inquiry from the Congressional office
made at the request of that individual.

18. To members of Congress, the press, and the public in response to inquiries relating to particular Registrants and
their activities, and other matters under the Commission's jurisdiction.

19. To prepare and publish information relating to violations of the federal securities laws as provided in 15 U.S.C.
78c(aX47)), as amended.

20. To respond to subpoenas in any litigation or other proceeding.
21. To a trustee in bankruptcy.

22. To any govemmental agency, governmental or private collection agent, consumer reporting agency or
commercial reporting agency, governmental or private employer of a debtor, or any other person, for collection,
including collection by administrative offset, federal salary offset, tax refund offset, or administrative wage
gamishment, of amounts owed as a result of Commission civil or administrative proceedings.

keke e

Small Business Owners: The SEC always welcomes comments on how it can better assist small businesses. !f you
would like more information, or have questions or comments about federal securities regulations as they affect small
businesses, please contact the Office of Small Business Policy, in the SEC’s Division of Corporation Finance, at 202-
551-3460. If you would prefer to comment to someone outside of the SEC, you can contact the Small Business
Regulatory Enforcement Ombudsman at http:/Awww.sba.gov/ombudsman or toll free at 888-REG-FAIR. The
Ombudsman's office receives comments from small businesses and annually evaluates federal agency enforcement
activities for their responsiveness to the special needs of small business.
